HORBECK, J.
It is apparent that any person who drives an automobile after dark in the city streets must take notice of the fact that the right side of every street, unless prohibited by law, will be used for parking purposes. In the absence of some reasonable explanation other than the mere statement that the driver did not see that which he, with the exercise of the simplest demand of caution, should see, it is but logical to presume that he was recklessly careless .in failing to see the object. This defendant,, in utter disregard of his obligation as a driver, drove into the auto-mile, hurled it 25 feet, struck and injured the prosecuting, witness, drove on without stopping, and made no attempt to inform anyone of his identity until the following day.
Undoubtedly he was frightened and had a sense of deep regret for the damage he had caused. This attitude is commendable and no doubt was taken into consideration by the trial court in fixing sentence, but it in no wise amounts to a d.efense, and we cannot say that the court erred in sustaining the judgment of the trial court. On the contrary, we are of opinion that the judgment of both courts was only that which the facts and the law demanded.
The judgment of the Common Pleas Court will be affirmed, and the cause remanded to the trial court for execution of sentence..
Kunkle and Allread, JJ, concur.